DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/432,998) filed on 06/06/2019.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Teddi Maranzano (Reg. No. 73,419) on 01/07/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1 (Currently Amended) A method for determining a caller of a module in real-time, the method comprising:
locating and loading each target module, in a list of target modules, into system memory;
establishing a link between each loaded target module and a testing framework wherein establishing the link further comprises:
saving a plurality of bytes of an entry point of the in-memory target module into testing framework memory; and
the plurality of bytes into the entry point of the in-memory target module; 
beginning, by the testing framework, execution of an application that includes a plurality of target modules;
in response to one of the plurality of target modules being called by the application, passing control to the testing framework, wherein the passing control includes passing to the testing framework original registers from the application and a register containing the entry point of the testing framework;
inspecting and recording names of load modules in a chain of load modules, starting at the one of the plurality of target modules, back to an initial calling module in the application;
returning control from the testing framework to the target module; 
restoring, by the testing framework, original application registers and a register containing the entry point of the testing framework;
replacing the plurality of bytes in the entry point of the in-memory target module with the saved plurality of bytes; and
continuing executing the in-memory target module at a continuation address in the application.

2-3 (Cancelled)

8 (Currently Amended) A computer program product for determining a caller of a module in real-time, comprising a computer-readable storage medium having computer-readable program 
locate and load each target module, in a list of target modules, into system memory;
establish a link between each loaded target module and a testing framework wherein establishing the link further comprises:
save 
inject [[a]] the plurality of bytes into the entry point of the in-memory target module; 
begin, by the testing framework, execution of an application that includes a plurality of target modules;
in response to one of the plurality of target modules being called by the application, passing control to the testing framework, wherein the passing control includes passing to the testing framework original registers from the application and a register containing the entry point of the testing framework;
inspect and record names of load modules in a chain of load modules, starting at the one of the plurality of target modules, back to an initial calling module in the application;
return control from the testing framework to the target module; 
restore, by the testing framework, original application registers and a register containing the entry point of the testing framework;
replace the plurality of bytes in the entry point of the in-memory target module with the saved plurality of bytes; and
e executing the in-memory target module at a continuation address in the application.

9-10 (Cancelled)

15 (Currently Amended) A computer system for determining a caller of a module in real-time, the system comprising:
one or more processors;
a memory coupled to at least one of the processors;
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform action of:
locating and loading each target module, in a list of target modules, into system memory;
establishing a link between each loaded target module and a testing framework wherein establishing the link further comprises:
saving a plurality of bytes of an entry point of the in-memory target module into testing framework memory; and
injecting [[a]] the plurality of bytes into the entry point of the in-memory target module; 
beginning, by the testing framework, execution of an application that includes a plurality of target modules;
in response to one of the plurality of target modules being called by the application, passing control to the testing framework, wherein the passing control the entry point of the testing framework;
inspecting and recording names of load modules in a chain of load modules, starting at the one of the plurality of target modules, back to an initial calling module in the application;
returning control from the testing framework to the target module; 
restoring, by the testing framework, original application registers and a register containing the entry point of the testing framework;
replacing the plurality of bytes in the entry point of the in-memory target module with the saved plurality of bytes; and
continuing executing the in-memory target module at a continuation address in the application.

16-17 (Cancelled)

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199